IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE, )
)
v. ) Case No. 1702009447
)
JUSTIN HAYES, )
)
Defendant )
Jillian Schroder, Esquire Benjamin Gifford, Esquire
Deputy Attorney General Law Oftice of Benjamin S. Gifford
820 N. French Street, 7th Floor 14 Ashley Place
Wilmington, DE 19801 Wilmington, DE 19804
Attorney for the State of Delaware Attomey for Defendant

LETTER OPINION AND ORDER ON DEFENDANT’S MOTION TO VACATE
JUDGMENT AND REOUEST FOR A NEW TRIAL

l. The defendant, Justin Hayes (hereinafter the “Defendant”), was charged with
Harassment and Violation of a Protective Order. A non-jury trial was convened on June 12,
2017, at the conclusion of which the Court reserved decision. On July 25, 2017, the Court issued
a written opinion and found the Defendant guilty on both counts.l On August 1, 2017, the
Defendant timely filed the instant Motion to Vacate Judgment and Request for a New Trial. The
Court received briefs from the Defendant and the State. This is the Court’s Opinion and Order
on the Defendant’s Motion.

2. Under Court of Common Pleas Criminal Rule 33, the Court “may grant a new
trial . . . if required in the interest ofjustice.” The Defendant has alleged this Court violated his
right to due process of law under the United States and Delaware Constitutions. The primary
basis of the Defendant’s Motion is the Court’s use of certain evidence pertaining to the

Defendant. The evidence, which was contained within a recorded interview of the Defendant,

 

l State v. Hayes, 2017 WL 3168460 (Del. Com. Pl. Jul. 25, 2017).

related to the allegations that had formed the foundation of the underlying Protection From
Abuse order (the “PFA”). But for a delay in receiving the evidence,2 the Defendant reportedly
would have sought redaction of such evidence, and only consented with proceeding to trial
because the Defendant had elected a non-jury trial.

3. According to the Defendant, defense counsel “requested that the Court simply
disregard any reference to such events and give that portion of the video no weight whatsoever.
The Court agreed.” Defense counsel’s statement to the Court on the day of trial was less
thorough: “[The defense] would simply ask the Court to disregard [the evidence] and give it no
weight.” The Court responded with “understood.” For reasons discussed infra, the Court
disagrees with the Defendant’s characterization of the Court as having agreed to “disregard all
references therein . . . [and give] such content no weight in making decisions related to the case.”

4. The Court referenced the objectionable material twice in its written opinion after
trial, both times in the Court’s recitation of the facts. The first instance was as a factual matter in
the timeline of events, and included the following footnote: “The Court has only considered this
evidence for the limited purpose of determining the admissibility of additional evidence. The
Court has not considered this prior event in determining the guilt or innocence of the Defendant.”
The second instance occurred in the context of the Defendant’s recorded interview, where the
Defendant admitted to the conduct that had given rise to the PFA. At no point did the Court
reference such conduct in its discussion of the applicable law or in finding the Defendant guilty.

5. The flrst reference was explicitly focused upon the admissibility of the social
media evidence. The Court’s primary concern was whether the testifying witness had sufficient

personal knowledge to authenticate the proffered evidence under Parker.3 The Court utilized

 

2 The Defendant concedes, and the Court agrees, the delay in receiving the evidence was not the fault of the State.
3 Parker v_ s¢a¢e, 85 A.3d 682 (De1. 2014).

 

evidence of the Defendant’s prior actions solely to determine whether the witness was familiar
with the Defendant’s Facebook profile picture. Furthermore, the Court did not consider the
content of the Defendant’s prior Facebook post, as the Court’s sole focus was on whether the
witness was capable of identifying the Defendant. A Getz analysis is only required when the
State offers evidence of a defendant’s prior bad acts;4 posting on a Facebook group is not itself a
bad act, and therefore does not require a Getz analysis unless the Court also considers the content
that makes the Facebook post a prior bad act.

6. The second reference was used for two reasons. First, it buttressed the Court’s
finding of admissibility with respect to the picture, as it provided further evidence suggesting the
reliability of the social media evidence. Second, the Court considered the Defendant’s admission
in determining the Defendant’s credibility as it pertained to his assertion that he did not intend to
send the picture to the Christiana Facebook group. Determining the internal consistency of a
statement is well within the purview of the Court when sitting as the trier of fact. Again, the
Court did not consider the content of the Facebook post, and instead only considered the fact of
the Defendant having purposely and intentionally communicated via the Christiana Facebook
group. This information was relevant in analyzing the Defendant’s credibility when he
suggested he never intended to send anything to the Christiana Facebook group. The Court’s
focus was on the fact of posting, rather than the content of the post, and therefore did not require

a Getz analysis.

 

4 See State v. Dorsey, 1998 WL 960742, at *2 (Del. Super. Nov. 5, 1998) (Evidence of a prior bad act “is not
admissible to prove that the defendant is a bad person who had the propensity to commit the crime charged. lt has
long been required by this State that the trial court perform an analysis under the Getz criteria to determine whether
the subject matter to be introduced is relevant to an issue at trial[.]”) Therefore, if the considered evidence is not of
the bad act, then the evidence is not admitted pursuant to Rule 404(b), and does not require application of the factors
established in Getz.

 

7. While the Defendant argues the Court violated its promise to not consider the
evidence in any manner whatsoever, the Court both disputes having made such a guarantee and,
regardless, does not find the Court’s reliance on the evidence to violate the Defendant’s right to
due process of law. By the Court’s understanding of the request from defense counsel, the
Defendant was attempting to remove the evidence from the Court’s consideration of the ultimate
issue - the Defendant’s guilt or innocence. The Court’s response indicated it understood the
Defendant’s request and would proceed equitably in accordance with that request.

8. The Court concludes the Defendant was not deprived of due process of law. First,
the Defendant did not ask the Court to refrain from considering the objectionable evidence for
any purpose whatsoever and, even if the Defendant intended to do so, the Court never made any
such guarantee. Second, even if the Defendant was granted a new trial - whether a jury or a non-
jury trial _ the evidence would likely still have been introduced for one purpose or another,
because it was relevant in determining the admissibility of the social media evidence5 and the
credibility of the Defendant. The Defendant has not provided any grounds to justify excluding
the evidence outright beyond the disputed guarantee given by the Court. Therefore, absent a
showing of actual prejudice or infringement upon a fundamental right sufficient to give rise to a

presumption of prejudice, the Defendant has not met the interest of justice standard.°

 

5 Parker makes explicit references to the trial court analyzing the proffered evidence and ruling on its admissibility
See Parker v. State, 85 A.3d 682, 684-85 (Del. 2014).
6 See State v. Ryle, 2015 WL 5004903, at *l (Del. Super. Aug. 14, 2015) (citations omitted).

4

9. AND NOW, this 24th day of August, 2017, upon consideration of Defendant
Justin Hayes’ Motion to Vacate Judgment and Request for a New Trial, and all arguments and
briefing on the Motion, IT IS HEREBY ORDERED that the Motion is DENIED.

IT IS SO ORDERED.

 

Robert N_sm»i¢/s
Judge

cc: Diane Healy, Judicial Case Management Supervisor